DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
4-7, 11-18 and 20-34
Pending:
1-3, 8-10, 19 and 35-41
Withdrawn:
3 and 8
Examined:
1-2, 9-10, 19 and 35-41
Independent:
1 and 19
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other




Double Patenting



Priority
Priority is claimed to as early as 2/22/2017.

Withdrawn claims
In anticipation of allowance, the withdrawn claims may be amended to reflect the prosecution history.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objections are withdrawn, however new objections are applied.
The 112/b rejections are withdrawn, however new rejections are applied.
The 103 rejections are withdrawn.  Close art, for example as cited in the now withdrawn rejection, while addressing the natural process of storage of information in DNA, does not teach the recited enzyme-based bioencryption format configured to decrypt by exposure of encrypted oligonucleotide sequenced to a nuclease complex, particularly not in the recited "converting," "synthesizing" and "storing" context, and it is not clear that any combination of art would have rendered the claims obvious.
The previous 101 rejections are withdrawn because, with reference to MPEP 2106, at Step 2A, 2nd prong of the 101 analysis therein, any judicial exception of the instant claims is applied by virtue of: the output of the data processing steps, e.g. claim 1, steps (a-b), being used to direct synthesis in step (c).
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements: setting the context of the invention, particular to all claims, and distinguishing the instant application from any related applications.  (MPEP 606 pertains.)  This objection is maintained.

Claim objections
Claims 1-2, 19, 35, 40 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.

The following issues are objected to:
Claim
Recitation
Comment
1-2, 19, 35, 40
enzymatic-based
Better, either: "enzyme-based" or "enzymatic"
19
i) ...sequence, and...
There should be no comma between list elements in a list having only two elements -- for example: "X and Y" not "X, and Y."





Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 9-10, 19 and 35-41 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
receiving...
at least one bioencryption format, wherein
the at least one bioencryption format is enzymatic-based bioencryption, wherein the enzymatic-based bioencryption format is configured for decryption...
Regarding structure of the elements used in the "method," the structural relationships are unclear between the recited "bioencryption format," "enzymatic-based bioencryption" and "configured for decryption."  It is unclear how to interpret the "bioencryption format is enzymatic-based bioencryption," the former being information in the form of a "format" and the latter being a process.  Similarly, it is unclear what is required by the recited "is configured for decryption" relative to the recited "enzymatic-based bioencryption" process which it modifies.  It is not clear what is required by reciting a process as being "configured."  Normally a structural element may be "configured."  In reciting a process as being "configured," it is not clear whether the "bioencryption" process itself must be "configured" or if possibly it is the output of that process which must be "configured" to permit the recited "decryption" as an intended use.
19
wherein the plurality of oligonucleotides from the synthesizer are stored on a substrate
Claim 19 is directed to a "platform," which is a 101 machine or manufacture interpreted according to its recited structure.  It is not clear what structure is required of the "platform" by the recited "are stored on a substrate."  First, it is not clear if / when the "oligonucleotides" are required to be synthesized.  Possibly they are synthesized during intended use of the platform and are not normally comprised by the platform.  Thus, it is not clear if / when they are required to be comprised by the platform, and it is not clear if / when the recited "are stored on a substrate" becomes limiting.  It also is not clear what is the relationship between the substrate and the platform.  Second, a claim to a machine or manufacture cannot directly recite a process step such as "are stored."  If the recited "are stored" is intended as a recitation of structural configuration of one or more elements, then the claim may be amended to clarify this, including clarifying which elements are required to be comprised by the platform and which elements are required to be configured.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1
bioencryption format
In a BRI, the recitation reads on any conversion or encoding of digital information into any form of information storable by oligonucleotides, and the recitation is not limited to any particular degree of cipher.
19
a material deposition system
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "system") and function and/or result (here "material deposition") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at [130-132].  MPEP 2181.III-IV pertain.



Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631